IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DOUGLAS KESSLER,                           : No. 171 WM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF                            :
PENNSYLVANIA'S JUDICIARY COURT             :
OF COMMON PLEAS OF JEFFERSON               :
COUNTY, BROOKEVILLE, PA AND                :
PENNSYLVANIA DEPT. OF                      :
CORRECTIONS,                               :
                                           :
                    Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, the Application for Leave to File

Original Process is GRANTED. The Petition for Writ of Habeas Corpus, the Motion for

Hearing, and the Motion for Order of Contempt and Motion for Order of Judgment are

DENIED.